Exhibit 10.1


SWANK, INC.
90 PARK AVENUE
NEW YORK, NEW YORK 10016
 
 

      Effective January 1, 2012    


                            
Mr. James E. Tulin
c/o Swank, Inc.
8800 North Gainey Center Drive
Scottsdale, Arizona 85258
 
Dear Mr. Tulin:
 
 
Reference is made to the Amended and Restated Employment Agreement dated as of
January 10, 2008, between Swank, Inc. (the “Corporation”) and you (as amended to
date, the “Employment Agreement”).
 
 
This will confirm that the term of the Employment Agreement is hereby extended
for an additional one (1) year period, commencing on January 1, 2012 and ending
on December 31, 2012 (the “Extension Period”). Except as modified and amended by
this letter, the Employment Agreement shall remain and continue in full force
and effect on and after the date hereof.
 
 
This letter may be executed in any number of counterparts, each of which shall
he deemed an original and all of which taken together shall constitute one and
the same agreement.  This letter shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to principles of conflicts of law (other than Section 5-1401 of the New York
General Obligations Law).
 
 
If the foregoing correctly sets forth our understanding and agreement, kindly
countersign this letter in the space provided below.
 
 

      Very truly yours,                                  
SWANK, INC.
   

 

      By: /s/ Jerold R. Kassner          
Name: Jerold R. Kassner
         
Executive Vice President and
         
Chief Financial Officer
 


 
ACCEPTED AND AGREED:
 


/s/ James E. Tulin
James E. Tulin
